Title: John Adams to Abigail Adams, 5 December 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr 5. 1793
I wrote you from Hartford, New York and once from Philadelphia: but have not yet had the Pleasure of a Letter from you Since I left home.
The Night before last We had a deep Snow, which will probably extinguish all remaining apprehensions of Infection. We hear of no Sickness and all Seem at their Ease and without fear.
The Presidents Speach will Shew you an Abundance of Serious Business which We have before Us: Mr Jefferson called on me last night and informed me, that to day We should have the whole Budget of Foreign Affairs British as well as French. He Seems as little Satisfied with the Conduct of the French Minister as any one.
Thomas Spent the last Evening with me. He has had an opportunity of Seeing the Courts, Judges Lawyers &c of New Jersey, in the Course of the last fall, and has I hope employed his time to Advantage. This Day he is to be examined and this Week Sworn in. May a Blessing Attend him. Although I have attended and shall attend my Duty punctually in Senate, I shall not run about upon Visits without caution: yet I believe there is little or no danger.
The Viscount Noailles called on me, and I enquired after all his Connections in a Family which I knew to be once in great Power Wealth and Splendor. He Seems to despair of Liberty in France and has lost apparently all hopes of ever living in France. He was very critical in his Inquiries concerning the Letters which were printed as mine in England. I told him candidly that I did not write them and as frankly in confidence who did. He says they made a great Impression upon the People of England. That he heard Mr Windham & Mr Fox Speak of them as the best Thing that had been written, and as one of the best Pieces both of Reasoning and Style they had ever read. The Marquis he says is living, but injured in his health. Your old Friend the Marchioness still lives in France in obscurity in the Country. He thinks that a Constitution like that of England would not last three days in France, and that Monarchy will not be restored in a dozen Years if ever.—
The Partitioning and arbitrary Spirit of the combined Powers will contribute more than any Thing towards Uniting the French under their old Government. Frenchmen cannot bear the Partition of their Country: and rather than see it divided among their neighbours they will unite in something or other.
It will require all the address, all the Temper, and all the Firmness of Congress and the States, to keep this People out of the War: or rather to avoid a Declaration of War against Us, from some mischievous Power or other. It is but little that I can do, either by the Functions which the Constitution has entrusted to me, or by my personal Influence. But that little shall be industriously employed untill it is put beyond a doubt that it will be fruitless, and then I shall be as ready to meet unavoidable Calamities as any other Citizen.
Adieu
